Goldstein, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: In opposition to the plaintiff’s motion for summary judgment, the defendant Reynold A. Mauro, in an affidavit, stated that the plaintiff’s predecessor in interest, Berkeley Federal Savings and Loan, had agreed to extend the term of the mortgage from December 15, 1993, up to and including August 15, 1995, and provided regular monthly payment coupons for 1994 and 1995 which were attached to the affidavit as an exhibit. Mr. Mauro further stated that in the summer of 1994, he was advised that the mortgage had been assigned to the Bank of Boston and was being serviced by LSI Financial, an agent of the plaintiff, which additionally provided regular monthly payment coupons through September 15, 1998. According to Mr. Mauro, payments pursuant to these monthly coupons were forwarded to the plaintiff through December 1994, and were never formally rejected, although the plaintiff stopped negotiating the checks sometime in 1994 without notifying the mortgagors.
Although modification of the mortgage could not be inferred from the mere tender and acceptance of additional payments (see, Basciano v Toyet Realty Corp., 167 AD2d 203), in this case payments were made pursuant to mortgage coupons from both Berkeley Federal Savings and Loan and the agent of the plaintiff as its successor in interest. Thus, it appears that the *254payments were made “unequivocally referable” to the coupons, and to the terms of an extension agreement (see, Sarcona v DeGiaimo, 226 AD2d 1143; see also, Anostario v Vicinanzo, 59 NY2d 662). Therefore, there is at least an issue of fact as to whether the equitable doctrine of part performance is applicable here to remove an oral extension agreement from the operation of the Statute of Frauds.
It cannot be determined on this record that there was no consideration for the alleged modification agreement. Indeed, the defendants Reynold and Janet Mauro allege that the principal sum of the debt was increased on December 15, 1993, from $54,592.65 to $59,175.40.
Accordingly, summary judgment was properly denied.